Citation Nr: 0708318	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder. 
 
2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 until 
February 1967.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2002 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for a back disorder and a 
left hip disability.

The appellant was afforded a videoconference hearing at the 
RO in December 2004 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  The 
case was remanded by a decision of the Board dated in 
February 2005.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran asserts that he now has disabilities of the back 
and left hip as the result of injuries in service.  

The record reflects that in the Board's February 2005 remand, 
it was requested that the veteran be scheduled for orthopedic 
evaluation, to include medical opinions as to the etiology of 
the claimed disabilities.  VA orthopedic examinations were 
conducted in November 2005.  In its instructions to the 
examiner, the RO requested that an opinion be provided as to 
whether it was at least as likely as not that such 
disabilities were related to the veteran's military service.  
However, at the conclusion of the examinations, the examiner 
stated that any relationship of each [claimed disorder] "to 
his service-connected problem was speculative."  Therefore, 
no opinion was rendered in the terms requested in the Board's 
remand or the RO's instructions.

The Board points out that what was sought through the remand 
was a review of the veteran's clinical history and a medical 
conclusion, enhanced by the examiner's expertise, as to 
whether any current hip and back disorder could be traced to 
service.  In this instance, the examiner's opinion was not at 
all instructive as to the degree or probability of whether 
the claimed disabilities were related to service.  The 
examinations are therefore found to be inadequate for 
adjudication purposes.

A remand by the Board confers upon a claimant a substantive 
right to have the remand instructions accomplished.  Where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance. See 
Stegall v West, 11 Vet. App. 268, 271 (1998).  Therefore, the 
case must again be remanded to obtain the needed opinions to 
cure the deficiency. See 38 C.F.R. § 19.9 (2006) and Stegall, 
supra.

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder, along with a 
copy of this remand, should be made 
available to the same physician who 
conducted the November 2005 orthopedic 
examinations to provide a medical 
opinion as to the etiology of the 
veteran's left hip and back disorders.  
The examiner should state whether or 
not the claims folder was reviewed.

The physician should express opinions 
with rationale as to whether it is at 
least as likely as not (50 percent 
probability or more) that any left hip 
or back disability had its onset during 
active service, and/or is traceable to 
injury in service.  Special attention 
should be directed to a private medical 
report dated in October 2005 with a 
finding relating to the back and this 
opinion should be addressed.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

If the physician who conducted the 
November 2005 examinations is 
unavailable, another VA specialist 
should be requested to review the 
claims folder, including a copy of this 
remand, and provide the requested 
opinions.

2.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


